HARWOOD, Presiding Judge.
This appellant stands convicted of illegally possessing prohibited liquors or beverages.
The evidence presented by the State is overwhelming in its tendencies to establish his guilt. The defense presented no evidence.
No brief was filed in the appellant’s behalf. We have however, consonant with the duty imposed upon us, examined the record for error.
The court’s ruling was invoked several times. In each instance the court either ruled with the appellant, or if adverse to the appellant, its ruling was patently correct, and involved principles well settled in previous decisions of this court, or of our Supreme Court. To write t,o these points would be mere reiteration of these principles. We therefore refrain from a discussion of them.
Affirmed.